Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the merchandise covered by the reappraisement appeal enumerated in the annexed Schedule, represented by the items marked “A” on the invoices and initialed C. E. C. by C. E. Clouse, consists of Toyo upper rubber soled shoes, similar in all material respects to the paper and cotton upper rubber soled footwear the subject of decision in United States vs. Japan Import Co., Inc., 2 Cust. Ct. 926, Reap. Dec. 4568.
2. That in the reappraisement appeal described herein, the prices on the dates of exportation at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale *500quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the values shown on the invoices covered by the entry subject of the appeal herein.
3. That there was no higher foreign value for said merchandise.
4. That at the time of exportation of the merchandise covered by said reap-praisement appeal, no like or similar articles were manufactured or produced in the United States, and hence, under the decision in Reap. Dec. 4568, the appraisement herein on the basis of American selling price under authority of the Presidential Proclamation published in T. D. 46158, was inapplicable to said merchandise.
5. That the record in Reap. Dec. 4568 may be incorporated into the record herein and that the above entitled reappraisement may be submitted on such combined record and this stipulation.
6. That as to all other merchandise not marked with the letter “A” and initialed by the examiner, the reappraisement appeal is abandoned.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise marked “A” on the invoice and initialed CEC by C. E. Clouse, and that such values were the invoice values.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be rendered accordingly.